Citation Nr: 1810817	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  13-24 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for compression fracture of the thoracolumbar spine (herein spine disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1991 to September 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and an August 2017 rating decision from an unidentified Veteran's Benefits Administrations Regional Office.

On his August 2013 substantive appeal, VA Form-9, the Veteran indicated his desire to testify before a member of the Board during a videoconference hearing. The Veteran was scheduled for such a hearing in June 2015, but he failed to appear. The hearing request is deemed withdrawn because he failed to report for this hearing, and no request for postponement has been received.  See 38 C.F.R. §§ 20.703, 20.704 (2017).

In July 2015 and January 2016, these issues were remanded to the Agency of Original Jurisdiction (AOJ).  There has been substantial compliance with the remand instructions and this matter is again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  The Veteran's spine disability is manifested by complaints of ongoing pain, difficulty standing, walking, and sitting for extended periods; but was not manifested by limitation of forward flexion of the thoracolumbar spine 30 degrees or less, unfavorable ankylosis of the entire thoracolumbar spine, severe symptoms of a lumbosacral strain, or incapacitating episodes as defined by VA.

2.  The Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a spine disability are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235 (2017).

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded these matters in July 2015 and January 2016.  With respect to the issues decided, the Board instructed the RO to obtain any outstanding treatment records and the Veteran's vocational rehabilitation file, schedule the Veteran for appropriate VA examinations, develop and adjudicate the issue of entitlement to a TDIU, and readjudicate the claim.   The claims file contains the requested outstanding evidence and the Veteran was scheduled for and attended an appropriate July 2017 VA examination.  The RO adjudicated the claim of entitlement to a TDIU in an August 2017 rating decision.  The RO readjudicated the claim most recently in an August 2017 Supplemental Statement of the Case (SSOC).  

As a result of these steps taken, the Board finds that there has been substantial compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds that the appeal may be considered on the merits.

III. Increased Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, a uniform evaluation of the disability on appeal is warranted.

If the evidence for and against a claim is in equipoise, the claim will be granted.  
38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran contends his service-connected spine disability has worsened and warrants an increased rating.  The Veteran's spine disability is currently rated at 40 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5235.  Additionally, in an August 2017 rating decision the RO granted service connection for radiculopathy, right sciatica rated at 10 percent disabling effective August 12, 2010, and service connection for radiculopathy, left sciatica rated at 10 percent disabling effective November 8, 2016, under Diagnostic Code 8520.

The Schedule for Rating Criteria mandated that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 50 percent disability rating is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is for assignment upon a showing of unfavorable ankylosis of the entire spine.

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Note (5) defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, a 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note (1) provides that for purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The Veteran filed a claim for entitlement to a higher rating for his spine disability in August 2010.  

With his claim, he submitted private treatment records from August 2010, which indicated that the Veteran suffered from a lumbar strain and right sided sciatica.  He was instructed to avoid strenuous activity for two days and prescribed pain medication.

The Veteran was afforded a VA examination in November 2010.  He reported that he was employed and attending school.  He said that he experienced intermittent back pain over the last several years, with episodes of pain rated at 8/10.  He did not use any assistive devices or braces.  He stated that he did not have any incapacitating episodes within the last year and did not report any flare-ups, incoordination, excess fatigue, or lack of endurance.  He reported several episodes of fecal incontinence.  There were no malignancies and he was able to take care of his feeling and bathing.

Upon examination, the Veteran presented with a normal gait.  He had some tenderness in the paraspinal musculature without spasm.  His flexion was to 60 degrees with pain.  His extension was to 30 degrees.  He had 40 degrees of right and left flexion and rotation without pain.  He was able to stand on his heels and toes to walk.  He had 1+ reflexes in the knees and ankles.  He had good extensor hallucis longus muscle strength.  He had negative straight leg raising signs bilaterally.  He had no loss of pinprick to the thighs, legs, or feet.  With repetitive motion, there was no change in range of motion, coordination, fatigue, endurance, or pain level.  There was no limitation with walking.  The Veteran was afforded an X-ray which revealed that his spine was unchanged following his last X-ray in December 2004.  There were 5 lumbar vertebra with sacralization of L5 and a pseudoarthrosis on the left, and there was partial compression of the left lateral body of L2.  The intervertebral spaces and posterior structures, as well the sacrum and sacroiliac joints, appeared normal.

May 2011 through October 2012 VA treatment records reflect continuous medical care for back pain.  October 2012 VA treatment records show that the Veteran sought medical care for upper back pain, which he rated at 10/10 on the pain scale, and experienced constantly.  He reported that the pain was increased with walking and standing, and began less than a month prior to seeking care.  November 2012 VA treatment records reflect that the Veteran sought medical attention for his spine disability, and he was referred to water therapy.  January 2013 VA treatment records reflect that the Veteran rated his back pain at 8/10, but reported that he was able to bath, perform hygiene care, dress, ambulate, feed, cook, perform household chores and laundry, and run errands.  He did not report any restrictions to his activities of daily living.  The Veteran attended water therapy for his back and February 2013 VA treatment records report that the Veteran noted an improvement.  March 2013 VA treatment records reflect that the Veteran reported back pain rated at 6/10 and was tolerable.  He reported that his back pain was aggravated after he slipped on a step and lost his balance.  July 2013 VA treatment records show that the Veteran denied any difficulty with dressing, bathing, housework, shopping, moving to and from the lying position, turning side to side, or repositioning his body.  

On his August 2013 substantive appeal (VA Form-9), the Veteran reported that he suffered from unfavorable ankylosis of the entire thoracolumbar spine.

January and July 2014 VA treatment records show that the Veteran denied any difficulty with dressing, bathing, housework, shopping, moving to and from the lying position, turning side to side, or repositioning his body.

In December 2014, the Veteran was issued a back brace.  February 2015 VA treatment records show that the Veteran reported he was unable to go into work because of stool incontinence.  February 2015 through August 2015 VA treatment records reflect continued medical care for back pain. 

The Veteran was afforded another VA examination in August 2015.  He reported constant back pain rated at 8/10 on the pain scale.  He said that he experienced flare-ups one to two times weekly, lasting about 30 minutes.  The Veteran reported sleep difficulty due to back pain.  He stated that he was unable to sit for longer than 10 minutes.  The examiner noted that at the time the Veteran reported his limitation in sitting, he had been sitting for 20 minutes and there was no sign of discomfort.  The Veteran stated that he was also limited in how long he was able to stand, and reported that he had gained weight and was unable to use his back brace.  He told the examiner that he was unemployed due to his spine disability.  The Veteran reported that he sometimes experienced problems when performing housework but had no difficulty with dressing, except for putting on socks.  

Upon range of motion (ROM) testing, the Veteran's forward flexion was to 75 degrees and extension was to 20 degrees.  His right and left lateral flexion and right and left lateral rotation were normal.  The examiner concluded that the Veteran's ROM did not contribute to any functional loss, and although pain was noted on the exam, it also did not contribute to any functional loss.  Pain was noted during extension.  There was no evidence of pain on weight bearing.  The Veteran did not exhibit guarding or muscle spasm of the thoracolumbar spine, and his muscle strength was 5/5.  The Veteran's deep tendon reflexes were normal, measuring at 2+.  He had negative straight leg raising signs bilaterally.  The Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine, and no other neurologic abnormalities related to the Veteran's spine disability were found, to include bladder or bowel conditions.  The Veteran did not have intervertebral disc syndrome (IVDS).  The examiner noted that the Veteran was able to move off and on the examining table without difficulty.  He was unable to walk on his toes but could walk on his heels and he complained of pain in extension of back, which that examiner noted as mutually inconsistent findings.  Minimal difficulty in dressing was observed.  The examiner stated that the Veteran's spine disability impacted his ability to work, but did not provide any further explanation.

October 2015 VA treatment records reflect that the Veteran sought medical attention for his back pain.  He reported that he did not have any related bowel or stool incontinence or weakness.

August 2016 VA ROM testing documented that though the Veteran had chronic low back pain, his ROM was within functional limits.  November 2016 VA treatment records reflect that the Veteran was carrying a large rucksack type backpack and that his gait was excellent.  November 2016 VA treatment records also reflect that the Veteran sought medical attention for urinary incontinence.  December 2016 VA ROM testing documented that though the Veteran had chronic low back pain, his ROM was within functional limits.

The Veteran was afforded an additional VA examination in June 2017.  The Veteran reported flare-ups of his thoracolumbar spine, which he described as sharp shooting or sometimes a dull ache.  He reported that it was difficult to perform normal activities without experiencing pain.  He reported occasionally using a back brace.

Upon ROM testing, the Veteran's forward flexion was to 75 degrees and extension was to 25 degrees.  His right and left lateral flexion and right and left lateral rotation measured to 25 degrees.  The examiner concluded that the Veteran's ROM did not contribute to any functional loss.  Pain was noted on examination, and was determined to cause functional loss.  There was no evidence of pain on weight bearing and no objective evidence of localized tenderness or pain on palpitation.  After repetitive use testing, ROM testing revealed that the Veteran's forward flexion was to 70 degrees and extension was to 20 degrees.  Pain was noted at 65 degrees during forward flexion, and 15 degrees during extension, and right and left lateral flexion, and right and left lateral rotation.  His right and left lateral flexion and right and left lateral rotation measured to 20 degrees.  During a flare-up, the Veteran's ROM was reportedly 60 degrees during forward flexion, and 10 degrees during extension, right and left lateral flexion, and right and left lateral rotation.  The Veteran did not exhibit guarding or muscle spasm of the thoracolumbar spine, and his muscle strength was 5/5.  The Veteran's deep tendon reflexes were normal, measuring at 2+.  He had positive straight leg raising signs bilaterally.  There was no ankylosis of the spine, and no other neurologic abnormalities related to the Veteran's spine disability were found, to include bladder or bowel incontinence.  The Veteran did not have IVDS.  There was no evidence of pain on passive range of motion testing of the back.  The examiner determined that the Veteran's spine disability would impact his ability to work because he would have difficulty with stairs, and prolonged walking, sitting, lifting and twisting.  The examiner determined that any urinary or bowel incontinence was less than likely due to the Veteran's spine disability.  She explained that the Veteran's records demonstrated compression of L2, and sympathetic innervation of the bowel and bladder comes from the sacral nerves.  

The Board finds that rating in excess of 40 percent is not warranted for the Veteran's spine disability under the applicable rating criteria.

As noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  At most, the Veteran's forward flexion, after repetitive motion and taking pain into consideration, is limited to 60 degrees and 10 degrees during extension, right and left lateral flexion, and right and left lateral rotation.  Consequently, a higher rating is not warranted on this basis.

Based on the lay and medical evidence of record, the Board finds that a rating in excess of 40 percent for the Veteran's spine disability is not warranted.  At no point during the period on appeal has the evidence shown a 50 or 60 percent rating is warranted.  The Board notes the Veteran's contentions regarding his increased pain which is exacerbated by walking, sitting, and standing for prolonged periods.  The Veteran is competent to testify to such lay observable symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a higher evaluation.

The Board finds that the evidence is against a finding that the Veteran's spine disability is entitled to a rating in excess of 40 percent.  The evidence does not show that the Veteran had unfavorable ankylosis of the entire thoracolumbar spine.  Even with consideration of the Veteran's pain and fatigue, with associated functional loss, the evidence does not more nearly approximate unfavorable ankylosis.  The evidence also does not show the Veteran has been diagnosed with IVDS or had incapacitating episodes.  

The Board finds that a rating in excess of 40 percent is not warranted for the Veteran's spine disability appeal under the applicable rating criteria.

Further, separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted.  In this case, the Veteran is currently service-connected for radiculopathy, right sciatica rated at 10 percent disabling effective August 12, 2010, and service connection for radiculopathy, left sciatica rated at 10 percent disabling effective November 8, 2016.  Additionally, the Veteran's periodic bowel and bladder incontinence is unrelated to his spine disability.  In this regard, the Board gives significant probative weight to the July 2017 examiner's opinion, which provided adequate rationale and explanation when concluding that the conditions were unrelated.

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The preponderance of the evidence is against an increased rating in excess of 40 percent for the Veteran's service-connected spine disability.  

The issue of entitlement to a TDIU is addressed below.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App.  366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3.  For these reasons, the claim is denied.

IV. TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is a sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16 (a).  For the purposes of determining rating level, disabilities resulting from a common etiology or affecting a single body system are considered a single disability. 38 C.F.R. § 4.16(a). 

A schedular TDIU may be assigned where the schedular rating is less than total and it is found that a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities that are of a certain combined disability rating, which is not present in this case because the Veteran has had a maximum combined rating of 50 percent for his service-connected disabilities.  The Veteran is service-connected for a spine disability, rated at 40 percent, and radiculopathy, right and left sciatica, each rated at 10 percent.  See 38 C.F.R. § 4.16(a) (2017).  When the schedular TDIU requirements are not met, as in this case, entitlement to a TDIU on an extraschedular basis may still be granted.  See 38 C.F.R. § 4.16(b) (2017).  In this regard, the Board notes that neither the Agency of Original Jurisdiction (AOJ) nor the Board is authorized to assign an extraschedular TDIU in the first instance under 38 C.F.R. § 4.16(b).  See Wages v. McDonald, 27 Vet. App. 233 (2015).  38 C.F.R. § 4.16(b) (2017) states that "rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the" schedular TDIU requirements.  

Accordingly, the issue before the Board is more specifically whether referral to the Director of Compensation Service for consideration of an extraschedular TDIU is warranted.

When determining whether a TDIU is warranted, consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19 (2017); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

February 2015 VA treatment records reflect that the Veteran was working.  He reported that he did not seek medical treatment because he had to report to work.  August 2015 VA treatment records document that the Veteran reported working from 2006 to 2013.  He told his treating physician that he left his job in 2013 in order to purse his degree.  As noted above, during an August 2015 VA examination, the Veteran reported that he was unable to work due to his spine disability.  

In October 2015, the Veteran told his treating physician that he completed his Associate's degree and was working towards completing his Bachelor's degree.  He also stated that he wanted to look for a job.

Following the January 2016 Board remand, the AOJ sent the Veteran a letter in April 2017 that, among other things, stated that "[y]ou may be entitled to compensation at the 100 percent rate if you are unable to secure and follow a substantially gainful occupation because of your service-connected disabilities" and requested that the Veteran complete and return the enclosed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) "[i]f you believe you qualify."  

The Veteran did not return the VA Form 21-8940.  The Board notes that this form includes sections regarding employment and education history.   

The Board acknowledges that the Veteran's spine disability and left and right radiculopathy has resulted in some level of occupational impairment, to include limiting the ability to sit, walk, and stand for prolonged periods of time.  As noted, he has been assigned a combined 50 percent disability rating.  In this regard, 38 C.F.R. § 4.1 (2017) provides that "the percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from" service-connected diseases and injuries and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses."  

The assigned 50 percent disability rating therefore contemplates and compensates the Veteran for the resulting occupational impairment from his spine disability and left and right radiculopathy.  While not discounting the Veteran's symptomatology, the evidence, however, does not indicate that he was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.

In sum, the Board finds that, throughout the relevant period, the Veteran was not unable to secure and follow a substantially gainful occupation as a result of his service-connected disability.  As such, the Board concludes that entitlement to a TDIU is not warranted and the Veteran's claim is therefore denied.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).


ORDER

Entitlement to a rating in excess of 40 percent for a spine disability is denied.

Entitlement to a TDIU is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


